Citation Nr: 0521682	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-26 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), claimed as due to asbestos and/or 
radiation exposure.

2.  Entitlement to service connection for sleep apnea, 
claimed as due to asbestos and/or radiation exposure. 


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from January 1951 to December 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO, in pertinent part, denied 
entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and sleep apnea, both conditions 
claimed as due to radiation exposure.

In March 2004, the veteran waived his earlier request for a 
hearing before a Member of the Board.  He requested that VA 
proceed with his claim on the evidence submitted.  In March 
2003 the veteran withdrew in writing his request for a 
hearing before a Member of the Board.  Regulations provide 
that a veteran may withdraw a hearing request at any time 
before the date of the hearing.  See 38 C.F.R. § 20.704(e) 
(2004).

The Board remanded these issues in January 2005 to the RO for 
further development and adjudicative action, which was 
undertaken by the Appeals Management Center (AMC).  Most 
recently, in a supplemental statement of the case (SSOC) 
issued in May 2005, the AMC denied entitlement to service 
connection for COPD, claimed as due to radiation exposure, 
and for sleep apnea, claimed as due to radiation exposure.  

The issue of entitlement to service connection for sleep 
apnea is addressed in the Remand portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

The Board notes that, with a statement received in February 
2005, the veteran submitted evidence to be considered as new 
and material evidence in a claim for entitlement to service 
connection for asbestosis that had been denied by the Board 
in a decision issued in early January 2005.  This is referred 
to the RO for appropriate development.

In addition, in a statement received in May 2005 the veteran 
stated that the issues on appeal include entitlement to 
service connection for a thyroid disorder claimed as due to 
radiation exposure.  That issue has been neither procedurally 
prepared nor certified for appellate review,and it is 
referred to the RO for clarification, initial consideration, 
and appropriate adjudication.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995). 


FINDINGS OF FACT

1.  Service medical records are negative for any complaints, 
findings, or diagnosis of COPD.

2.  Competent medical evidence of a diagnosis of COPD is not 
of record.  


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000) substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims for 
VA benefits.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  In addition, VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001.  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-71 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  We are aware 
that in Pelegrini, cited above, the Court of Appeals for 
Veterans Claims (Court) stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

The veteran's claim was received in December 2002.  In 
January 2003 the veteran was notified, in essence, of the 
effect of the provisions of the VCAA on his claim.  The RO 
requested specific information regarding what disabilities he 
was claiming as due to exposure to radiation.  He was 
notified of the evidence to submit to support a claim that a 
condition was due to radiation exposure in service.  He was 
requested to complete an asbestos exposure questionnaire.  He 
was notified as to the type of evidence that VA would secure, 
which, in some instances, would be based on identifying 
information to be provided by the veteran.  

The Appeals Management Center (AMC) sent another letter in 
March 2005 regarding the potential effect of the VCAA 
legislation on his claim.  The AMC apprised the veteran of 
what evidence was still needed to substantiate his claim, and 
informed him whether he or VA had the burden of producing or 
obtaining that evidence or information, and of the 
appropriate time limitation within which to submit any 
evidence or information.  He was also notified that, if he 
had any evidence in his possession that pertained to his 
claim, to please send it to the AMC.

In April 2005 the veteran submitted private medical records 
and wrote that he had no additional evidence to furnish, and 
that VA should proceed with the appeal.    

The Board therefore believes that appropriate notice has been 
provided in this case.  The notices properly conveyed the 
essence of the regulation.  They complied with the three 
statutory notice elements, and were in substantial compliance 
with the fourth notice element, as set forth in 38 C.F.R. 
§ 3.159(b)(1).  The letters gave notice of VA's desire to 
obtain additional information and evidence supporting and 
substantiating the claim.  The appellant was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, supra.  
Furthermore, the SOC issued in August 2003 also contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  The Board therefore believes that appropriate notice 
has been provided in this case.  See Mayfield, supra, 19 Vet. 
App. at 125, holding that all relevant VA communications must 
be considered when determining whether adequate notice has 
been provided.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  The veteran has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran has been afforded a 
VA medical examination.    

The Board therefore concludes that the notifications received 
by the appellant adequately complied with the four elements 
of the requisite notice under the provisions of VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).    

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim was 
received in December 2002.  The RO sent notice regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence would be 
obtained by VA, to the appellant in January 2003 prior to the 
initial AOJ decision on his claim in March 2003.  The timing 
of the notice in this case was compliant with the statutory 
requirement that it precede the initial RO decision. 

The Board therefore concludes that the notifications received 
by the appellant adequately complied with the four elements 
of the requisite notice under the provisions of VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).    

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to him claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

A formal claim was received from the veteran in December 2002 
seeking entitlement to service connection for exposure to 
radiation.  He indicated that he was exposed to ionizing 
radiation while on board a ship that went through atmospheric 
nuclear weapons testing.  He said his last exposure was in 
1952-53.  With his claim he submitted legal documents 
relating to monetary awards secured by claims advanced on his 
behalf, based on claimed exposure to various toxic substances 
by a Maritime Asbestosis Legal Clinic, a division of a 
private law firm.

In January 2003 the RO wrote to the veteran regarding his 
claim, and asked him to state what disability he was claiming 
had resulted from exposure to radiation.  The veteran replied 
that he was claiming service connection for possible COPD and 
sleep apnea.   

The veteran's service medical records are negative for 
complaints, findings, or a diagnosis of any lung disease.  At 
an examination in April 1953, he reported having worked in 
construction prior to service.  His lungs were clinically 
evaluated as normal.  At an examination in November 1954 
related to the expiration of his term of enlistment, his 
lungs were clinically evaluated as normal, and a chest X-ray 
was evaluated as non-disqualifying.  

In the veteran's substantive appeal, he stated that a ship on 
which he was serving stopped at "Anawetock" (possibly 
Eniwetok), an island in the Pacific Ocean, and picked up 
scientists and returned them to the U.S. mainland after the 
island was subjected to nuclear weapon detonation.  Post-
service, his civilian work experience was as a mechanic for 
the Boeing Corporation.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in February 2003.  He reported receiving medical 
care through a private medical group.  He related having 
served on a number of different vessels while he was in the 
Navy, working as a machinist mate and metalwright.  He 
described being on board ship for about one year or more of 
his total three years of enlistment.  The clinical findings 
were recorded.  The assessment was morbid obesity, asbestos 
exposure, and sleep apnea syndrome, on C-PAP.  Additional 
studies were performed.  The interpretation of the pulmonary 
function tests was that there was no significant baseline 
obstruction, and findings consistent with mild restrictive 
impairment.  After review of the additional studies, the 
examiner found no evidence for restriction, and concluded 
that there was no evidence for asbestosis or asbestos 
related-disease.  

In a March 2003 rating decision, the RO stated that it had 
interpreted the veteran's response to a letter requesting 
clarification that he was claiming COPD due to radiation 
exposure.  The notice of the March 2003 rating decision also 
indicated that this issue was being claimed due to radiation 
exposure.  

In April 2005 the veteran submitted private medical 
outpatient treatment records from May 1992 through February 
2005.  In June 1992 he had chronic restrictive pulmonary 
disease with sleep apnea.  Later in June he sought treatment 
for shortness of breath and lethargy, and the assessment was 
suspected sleep apnea with room air hypoxia.  It was noted 
that he had no prior history of underlying COPD.  A 
polysomnography report in July 1992 diagnosed severe sleep 
apnea with severe oxygen desaturation.  The report of an 
pulmonary examination in February 1999 did not include COPD 
in the veteran's past medical history.  His chest was clear 
to percussion and auscultation.  The impression did not 
include a diagnosis of COPD.  When he was seen in July 2003, 
his past medical history did not include COPD.  Upon 
examination his lungs were clear to auscultation, and there 
was no assessment of COPD.  

In May 2005, the veteran wrote that his original claim was 
for service connection for COPD claimed as exposure to 
asbestos and that somehow, during the process, the cause was 
changed over to being due to radiation exposure.  He stated 
that he was claiming that COPD was due to exposure to 
asbestos.  

III.  Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the appellant's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain disabilities 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation. 38 C.F.R. § 
3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3)(i) as either a veteran who while serving on 
active duty, or an individual who while serving on active 
duty for training or inactive duty training, participated in 
a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupation forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation-exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).

The governing regulation essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  Dose data will be requested from 
the Department of Defense in claims based upon participation 
in atmospheric nuclear testing, and claims based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2003).  Section 
3.311(b)(5) requires, as pertinent herein, that prostate 
cancer become manifest five years or more after exposure.

When the dose estimates provided pursuant to paragraph (a)(2) 
are reported as a range of doses to which a veteran may have 
been exposed, exposure at the highest level of the dose range 
reported will be presumed.  38 C.F.R. § 3.311(a)(1).

Notwithstanding the requirements for presumptive service 
connection, above, the U.S. Court of Appeals for the Federal 
Circuit has held that, when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, supra, 34 F.3d at 1043-1044, rev'g in part Combee 
v. Principi, 4 Vet. App. 78 (1993).  In other words, the fact 
that the veteran may not meet the requirements of a 
presumption regulation would not in and of itself preclude 
him from establishing service connection, since he may, in 
the alternative, establish service connection by way of proof 
of actual direct causation.

IV.  Analysis

The veteran seeks entitlement to service connection for COPD.  
He contends that he was exposed to radiation in service when 
a ship on which he was serving stopped at an island in the 
Pacific Ocean, possibly Eniwetok, to pick up scientists to 
take to the U.S. mainland after the island was subjected to 
nuclear weapon detonation.  

He also contends that he was exposed to asbestos during 
service, and the Board finds that his contentions regarding 
potential in-service exposure to asbestos are plausible.  He 
claims that he served in the Navy as a machinist's mate, and 
his discharge paper confirms that he performed that type of 
duty.  Therefore, the Board would concede for the purposes of 
this decision that the veteran may have been exposed to 
asbestos in service. 

Mere exposure, however, to a potentially harmful agent is 
insufficient to be eligible for VA disability benefits.  The 
question in a claim such as this is whether disabling harm 
ensued.  The medical evidence must show not only a currently 
diagnosed disability, but also a nexus, that is, a causal 
connection, between this current disability and the exposure 
to asbestos in service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Although the veteran denied having been exposed to asbestos 
before or after service on the asbestos questionnaire 
completed in January 2003, the evidence of record indicates 
otherwise.  The veteran reported having worked in 
construction prior to entering service and as a mechanic 
after service, and either employment might have involved 
exposure to asbestos, although the Board makes no such 
inference.  Of greater significance, however, is that 
evidence of record shows that he has been awarded benefits on 
legal claims based upon exposure to toxic substances in non-
military settings, to include exposure to asbestos.  Those 
records, however, do not contain medical evidence of a 
diagnosis of COPD.  

Moreover, additional development is not needed at this time 
to obtain full disclosure as to the duration, frequency, and 
severity of the veteran's asbestos exposure before and after 
his service in the Navy, as the service medical records are 
negative for complaints, findings, or diagnosis of COPD, the 
examiner at the VA C&P examination in February 2003 did not 
diagnose COPD and there is no competent medical evidence of 
record with a diagnosis of COPD.   

For the reasons above stated, namely the lack of evidence of 
a current disability of COPD, consideration of the veteran's 
claim under 38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311, is not 
needed, nor is additional development to confirm claimed 
exposure to radiation in service.

As noted, the veteran has claimed COPD.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110 (West 2002).  
There is no competent medical evidence of a current diagnosis 
of COPD in this case.  In the absence of proof of a present 
disability of COPD there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that in his May 2005 statement the veteran 
stated he was claiming entitlement to service connection for 
COPD as due to asbestos exposure, and not exposure to 
radiation.  The Board notes that in the March 2003 rating 
decision the RO noted that the claim was being denied as 
there was no formal diagnosis of COPD.  Although the 
veteran's claim for service connection for COPD on the ground 
that it is due to asbestos exposure has not been specifically 
addressed by the RO, the Board does not find that the veteran 
has been prejudiced by this issue not being referred to the 
RO for consideration, inasmuch as the competent medical 
evidence of record does not show a present disability of 
COPD.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


With regard to the disability claimed, the Board has 
carefully considered the appellant's statements, and does not 
doubt his sincerity.  He is certainly competent, as a layman, 
to report that as to which he has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, 
however, competent to offer his medical opinion as to cause 
or etiology of the claimed disability, because there is no 
evidence of record that the appellant has specialized medical 
training.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The appellant's statements, no matter how sincerely 
made, are not competent medical evidence as to a causal 
relationship between any current disorder claimed and his 
active military service, or as to claimed continuity of 
symptomatology demonstrated after service.

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for COPD, to include as due 
to claimed exposure to radiation and/or asbestos.  There is 
no competent medical evidence that the appellant currently 
has COPD which has been linked to service or to a service-
connected disability.  No probative, competent medical 
evidence exists of a relationship between any currently 
claimed COPD and any alleged continuity of symptomatology 
since separation from service.  See Savage, supra.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, supra.  
Accordingly, the claim for service connection for COPD must 
be denied.


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disorder is denied.



REMAND

As discussed above, the VCAA substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002).  

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2004).

In May 2005, the veteran wrote that his original claim was 
for service connection for sleep apnea claimed as exposure to 
asbestos, and that, somehow during the process, the cause was 
changed over to being due to radiation exposure.  He stated 
that he was claiming that sleep apnea is due to exposure to 
asbestos.  He asked that the issue be corrected on his appeal 
before proceeding with the appeal.  As the RO has not 
considered the issue of entitlement to service connection for 
sleep apnea as due to asbestos exposure, this issue is 
remanded to the RO.  

In addition, the veteran contends that he was exposed to 
asbestos during service, as he served in the Navy as a 
machinist's mate, and his discharge paper confirms that he 
performed that type of duty.  The medical evidence of record 
shows that he has been diagnosed with sleep apnea, for which 
he receives treatment.  As discussed above, however, for 
service connection, the medical evidence must show not only a 
currently diagnosed disability, but also a nexus, that is, a 
causal connection, between this current disability and the 
exposure to asbestos in service.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

As discussed above, the evidence of record indicates that the 
veteran reported having worked in construction prior to 
entering service and as a mechanic after service, and either 
employment might have involved exposure to asbestos, although 
the Board makes no such inference at this time.  In addition, 
evidence of record shows that he has been awarded benefits on 
private legal claims based upon exposure to toxic substances, 
to include exposure to asbestos.   

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded a VA examination for the purpose of 
ascertaining the etiology and severity of any 
current sleep apnea disorder.  The examination 
should include any special diagnostic tests that are 
deemed necessary for an accurate assessment, if not 
medically contraindicated.  If sleep apnea is 
diagnosed, the examiner should express an opinion as 
to the etiology.  In light of the veteran's claim as 
to exposure to asbestos in service and his 
employment history, both before and after service, 
the examiner must address the following: 

a.  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any sleep apnea found 
on examination is etiologically or 
causally related to any incident of 
service origin, or is such an etiological 
or causal relationship unlikely (i.e., 
less than a 50-50 probability)? 

b.  NOTE:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

c.  Any opinion expressed should be 
accompanied by a complete rationale.

The claims file must be made available to 
and reviewed by the examiner.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

2.  After undertaking any other development deemed 
essential in addition to that specified above, the 
RO should re-adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, the 
appellant should be provided a supplemental 
statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and discussion of all pertinent regulations 
since the May 2005 supplemental statement of the 
case.  An appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


